Exhibit 10.6

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.

 

WARRANT NO. 2015-[        ]    NUMBER OF SHARES: [                ] DATE OF
ISSUANCE: July [    ], 2015    (subject to adjustment hereunder) EXPIRATION
DATE: July [    ], 2020   

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

VIEWRAY INCORPORATED

This Warrant is issued to [                    ], or its registered assigns
(including any successors or assigns, the “Warrantholder”), in connection with
that certain Securities Purchase Agreement, dated as of July 23, 2015, by and
among ViewRay Incorporated (f/k/a Mirax Corp.), a Delaware corporation (the
“Company”), and each of those persons and entities listed as a Purchaser on
Annex A thereto (the “Purchase Agreement”).

1. EXERCISE OF WARRANT.

(a) Number and Exercise Price of Warrant Shares; Expiration Date. Subject to the
terms and conditions set forth herein and set forth in the Purchase Agreement,
the Warrantholder is entitled to purchase from the Company up to
[                ] shares of the Company’s Common Stock, $0.01 par value per
share (the “Common Stock”) (as adjusted from time to time pursuant to the
provisions of this Warrant) (the “Warrant Shares”), at a purchase price of $5.00
per share (the “Exercise Price”), on or before 5:00 p.m. New York City time on
July [    ], 2020 (the “Expiration Date”) (subject to earlier termination of
this Warrant as set forth herein).

(b) Method of Exercise. While this Warrant remains outstanding and exercisable
in accordance with Section 1(a) above, the Warrantholder may exercise this
Warrant in accordance with Section 6 herein, by either:

(1) wire transfer to the Company or cashier’s check drawn on a United States
bank made payable to the order of the Company, or

(2) exercising of the right to credit the Exercise Price against the Fair Market
Value of the Warrant Shares (as defined below) at the time of exercise (the “Net
Exercise”) pursuant to Section 1(c).



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Warrantholder shall not be
required to physically surrender this Warrant to the Company until the
Warrantholder has purchased all of the Warrant Shares available hereunder and
the Warrant has been exercised in full, in which case, the Warrantholder shall
surrender this Warrant to the Company for cancellation within three (3) trading
days of the date the final Notice of Exercise is delivered to the Company.
Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The
Warrantholder and the Company shall maintain records showing the number of
Warrant Shares purchased and the date of such purchases.

(c) Net Exercise. If the Company shall receive written notice from the
Warrantholder at the time of exercise of this Warrant that the holder elects to
Net Exercise the Warrant, the Company shall deliver to such Warrantholder
(without payment by the Warrantholder of any exercise price in cash) that number
of Warrant Shares computed using the following formula:

 

  X=  

Y (A - B)

       A   

Where

 

X =    The number of Warrant Shares to be issued to the Warrantholder. Y =   
The number of Warrant Shares purchasable under this Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
cancelled (at the date of such calculation). A =    The Fair Market Value of one
(1) share of Common Stock (at the date of such calculation). B =    The Exercise
Price (as adjusted hereunder to the date of such calculations).

The “Fair Market Value” of one share of Common Stock shall mean (x) the last
reported sale price and, if there are no sales, the last reported bid price, of
the Common Stock on the business day prior to the date of exercise on the
Trading Market on which the Common Stock is then listed or quoted as reported by
Bloomberg Financial Markets (or a comparable reporting service of national
reputation selected by the Company and reasonably acceptable to the holder if
Bloomberg Financial Markets is not then reporting sales prices of the Common
Stock) (collectively, “Bloomberg”), (y) if the foregoing does not apply, the
last sales price of the Common Stock in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, and, if
there are no sales, the last reported bid price of the Common Stock as reported
by Bloomberg or, (z) if fair market value cannot be calculated as of such date
on either of the foregoing bases, the price determined in good faith by the
Company’s Board of Directors.

 

2



--------------------------------------------------------------------------------

“Trading Market” shall mean any of the following markets or exchanges: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

(d) Deemed Exercise. In the event that immediately prior to the close of
business on the Expiration Date, the Fair Market Value of one share of Common
Stock (as determined in accordance with Section 1(c) above) is greater than the
then applicable Exercise Price, this Warrant shall be deemed to be automatically
exercised on a net exercise issue basis pursuant to Section 1(c) above, and the
Company shall deliver the applicable number of Warrant Shares to the
Warrantholder pursuant to the provisions of Section 1(c) above and this
Section 1(d).

2. CERTAIN ADJUSTMENTS.

(a) Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

(1) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the Date of Issuance but prior to the Expiration Date subdivide its
shares of capital stock of the same class as the Warrant Shares, by split-up or
otherwise, or combine such shares of capital stock, or issue additional shares
of capital stock as a dividend with respect to any shares of such capital stock,
the number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the Exercise Price payable per share, but the
aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.

(2) Reclassification, Reorganizations and Consolidation. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 2(a)(1) above) that occurs after the Date of Issuance,
then, as a condition of such reclassification, reorganization or change, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Warrantholder, so that
the Warrantholder shall thereafter have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and/or
other securities or property (including, if applicable, cash) receivable in
connection with such reclassification, reorganization or change by a holder of
the same number and type of securities as were purchasable as Warrant Shares by
the Warrantholders immediately prior to such reclassification, reorganization or
change. In any such case appropriate provisions shall be made with respect to
the rights and interest of the Warrantholder so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
or property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the Exercise Price payable hereunder, provided the aggregate

 

3



--------------------------------------------------------------------------------

Exercise Price shall remain the same (and, for the avoidance of doubt, this
Warrant shall be exclusively exercisable for such shares of stock and/or other
securities or property from and after the consummation of such reclassification
or other change in the capital stock of the Company).

(3) Adjustment of Exercise Price Upon Subsequent Equity Sales. During the one
hundred eighty (180) days following the initial Closing Date (as defined in the
Purchase Agreement), if the Company makes any issuance, sale, grant of any
option or right to purchase or other disposition of any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” as that term is defined under Rule 405 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), any securities
convertible into such equity securities, any preferred stock or any purchase
rights) that is not an Excluded Security (as such term is defined in the
Purchase Agreement, excluding the securities referred to in clause (e) therein)
(the “Additional Securities”), for a consideration per share that is less than
the Exercise Price (adjusted for stock splits, combinations, dividends and the
like occurring after the date hereof) (such lesser price is referred to herein
as the “Discounted Exercise Price”) (the foregoing, a “Dilutive Issuance”), then
the then Exercise Price shall be reduced, concurrently with such Dilutive
Issuance, to a price (calculated to the nearest cent) determined in accordance
with the following formula:

CP2 = CP1* (A + B) ÷ (A + C).

For purposes of the foregoing formula, the following definitions shall apply:

(1) “CP2” shall mean the Exercise Price in effect immediately after such
issuance of Additional Securities;

(2) “CP1” shall mean the Exercise Price in effect immediately prior to such
issuance of Additional Securities;

(3) “A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issuance of Additional Securities (treating for this purpose as
outstanding all shares of Common Stock issuable upon exercise of outstanding
options immediately prior to such issuance and all shares of Common Stock
issuable upon exercise of the Company’s convertible securities outstanding
immediately prior to such issuance or upon conversion or exchange of convertible
securities (including the Warrants) outstanding (assuming exercise of any
outstanding convertible securities therefor) immediately prior to such
issuance);

(4) “B” shall mean the number of shares of Common Stock that would have been
issued if such Additional Securities had been issued at a price per share equal
to CP1 (determined by dividing the aggregate consideration received by the
Company in respect of such issuance by CP1); and

(5) “C” shall mean the number of such Additional Securities issued in such
transaction.

(b) Notice to Warrantholder. If, while this Warrant is outstanding, the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including, without limitation, any
granting of rights or warrants to subscribe

 

4



--------------------------------------------------------------------------------

for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Change of Control or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Warrantholder a notice of such transaction at least
15 business days prior to the applicable record or effective date on which a
person would need to hold Common Stock in order to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

(c) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 2, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(d) Treatment of Warrant upon a Change of Control.

(1) If, at any time while this Warrant is outstanding, the Company consummates a
Change of Control, then a holder shall have the right thereafter to receive,
upon exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Change of Control if it had been, immediately prior to such Change of Control, a
holder of the number of Warrant Shares then issuable upon exercise in full of
this Warrant (the “Alternate Consideration”). The Company shall not effect any
such Change of Control unless prior to or simultaneously with the consummation
thereof, any successor to the Company, surviving entity or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the holder, such Alternate
Consideration as, in accordance with the foregoing provisions, the holder may be
entitled to purchase, and the other obligations under this Warrant.

(2) As used in this Warrant, a “Change of Control” shall mean (i) a merger or
consolidation of the Company with another corporation (other than a merger
effected exclusively for the purpose of changing the domicile of the Company),
(ii) the sale, assignment, transfer, conveyance or other disposal of all or
substantially all of the properties or assets or all or a majority of the
outstanding voting shares of capital stock of the Company, (iii) a purchase,
tender or exchange offer accepted by the holders of a majority of the
outstanding voting shares of capital stock of the Company, or (iv) a “person” or
“group” (as these terms are used for purposes of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly at least a majority of the voting power of the capital
stock of the Company.

3. NO FRACTIONAL SHARES. No fractional Warrant Shares or scrip representing
fractional shares will be issued upon exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
Warrant Share.

 

5



--------------------------------------------------------------------------------

4. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant or any portion of
this Warrant, the Warrantholder shall not have, nor exercise, any rights as a
stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company) except as
provided in Section 9 below.

5. RESERVATION OF STOCK. The Company covenants that during the period this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares of Common Stock (or other
securities, if applicable) to provide for the issuance of Warrant Shares (or
other securities) upon the exercise of this Warrant.

6. MECHANICS OF EXERCISE.

(a) Delivery of Warrant Shares Upon Exercise. This Warrant may be exercised by
the holder hereof, in whole or in part, by delivering to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Warrantholder at the address of the Warrantholder appearing on
the books of the Company) a completed and duly executed copy of the Notice of
Exercise in the form attached hereto as Exhibit A by facsimile or e-mail
attachment together with payment in full of the Exercise Price (unless the
Warrantholder has elected to Net Exercise) then in effect with respect to the
number of Warrant Shares as to which the Warrant is being exercised. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of the delivery to the Company of the Notice of Exercise as
provided above, and the person entitled to receive the Warrant Shares issuable
upon such exercise shall be treated for all purposes as the holder of such
shares of record as of the close of business on such date. Warrant Shares
purchased hereunder shall be transmitted by the Company’s transfer agent to the
holder by crediting the account of the holder’s prime broker with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the holder or (B) the shares are eligible
for resale by the holder without volume or manner-of-sale limitations pursuant
to Rule 144, and otherwise by physical delivery to the address specified by the
holder in the Notice of Exercise by the end of the day on the date that is three
(3) trading days from the delivery to the Company of the Notice of Exercise and
payment of the aggregate Exercise Price (unless exercised by means of a cashless
exercise pursuant to Section 1(c)). The Warrant Shares shall be deemed to have
been issued, and the holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by Net Exercise) and all taxes required to be
paid by the holder, if any, prior to the issuance of such shares, having been
paid.

(b) Warrantholder’s Exercise Limitations. A holder shall not have the right to
exercise this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the holder (together with the holder’s
affiliates, and any other persons acting as a group together with the holder or
any of the holder’s affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the holder and its affiliates shall include the

 

6



--------------------------------------------------------------------------------

number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the holder
or any of its affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the holder that the Company is not
representing to the holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 6(b) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the holder, and the submission of
a Notice of Exercise shall be deemed to be the holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination and shall have no liability for exercise of the Warrant that are
not in compliance with the Beneficial Ownership Limitation. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 6(b), in
determining the number of outstanding shares of Common Stock, a holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Company’s transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
request of a holder, the Company shall within two trading days confirm in
writing to the holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. Any such increase
or decrease will not be effective until the 61st day after such notice is
delivered to the Company. The provisions of this paragraph shall be construed
and implemented in strict conformity with the terms of this Section 6(b) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

7. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the

 

7



--------------------------------------------------------------------------------

Company shall, at its expense, promptly deliver to the Warrantholder a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.

8. COMPLIANCE WITH SECURITIES LAWS.

(a) The Warrantholder understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, the
Warrantholder represents that it is familiar with Rule 144 under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.

(b) Prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Warrantholder shall furnish to the
Company such certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement.

(c) The Warrantholder acknowledges that the Company may place a restrictive
legend on the Warrant Shares issuable upon exercise of this Warrant in order to
comply with applicable securities laws, in substantially the following form and
substance, unless such Warrant Shares are otherwise freely tradable under Rule
144 of the Securities Act:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

8



--------------------------------------------------------------------------------

9. REPLACEMENT OF WARRANTS. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement reasonably satisfactory in form and amount to the
Company or, in the case of any such mutilation, on surrender and cancellation of
such Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor.

10. NO IMPAIRMENT. Except to the extent as may be waived by the holder of this
Warrant, the Company will not, by amendment of its charter or through a Change
of Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Warrantholder against impairment.

11. TRADING DAYS. If the last or appointed day for the taking of any action or
the expiration of any right required or granted herein shall be other than a day
on which the Common Stock is traded on the Trading Market or, if a Trading
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded, then such action may be taken or such right may be exercised on the
next succeeding day on which the Common Stock is so traded.

12. TRANSFERS; EXCHANGES. (a) Subject to compliance with applicable federal and
state securities laws and Section 8 hereof, this Warrant may be transferred by
the Warrantholder with respect to any or all of the Warrant Shares purchasable
hereunder. For a transfer of this Warrant as an entirety by the Warrantholder,
upon surrender of this Warrant to the Company, together with the Notice of
Assignment in the form attached hereto as Exhibit B duly completed and executed
on behalf of the Warrantholder, the Company shall issue a new Warrant of the
same denomination to the assignee. For a transfer of this Warrant with respect
to a portion of the Warrant Shares purchasable hereunder, upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B duly completed and executed on behalf of the
Warrantholder, the Company shall issue a new Warrant to the assignee, in such
denomination as shall be requested by the Warrantholder, and shall issue to the
Warrantholder a new Warrant covering the number of shares in respect of which
this Warrant shall not have been transferred.

(b) This Warrant is exchangeable, without expense, at the option of the
Warrantholder, upon presentation and surrender hereof to the Company for other
warrants of different denominations entitling the holder thereof to purchase in
the aggregate the same number of shares of Common Stock purchasable hereunder.
This Warrant may be divided or combined with other warrants that carry the same
rights upon presentation hereof at the principal office of the Company together
with a written notice specifying the denominations in which new warrants are to
be issued to the Warrantholder and signed by the Warrantholder hereof. The term
“Warrants” as used herein includes any warrants into which this Warrant may be
divided or exchanged.

 

9



--------------------------------------------------------------------------------

13. MISCELLANEOUS. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without the
application of principles of conflicts of laws that would result in any law
other than the laws of the State of California. All notices, requests, consents
and other communications hereunder shall be in writing, shall be sent by
confirmed facsimile or electronic mail, or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so sent in the case of facsimile or
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows: (a) if to the Company, at 815 E. Middlefield
Road, Mountain View, California 94043, Attention: Chief Financial Officer,
Facsimile: (800) 417-3459, Email: ddchandler@viewray.com; with a copy to (which
shall not constitute notice) Latham & Watkins LLP, 140 Scott Drive, Menlo Park,
California 94025, Attention: Mark Roeder, Facsimile: (650) 463-2600, E-Mail:
mark.roeder@lw.com; and (b) if to the Warrantholder, at such address or
addresses (including copies to counsel) as may have been furnished by the
Warrantholder to the Company in writing. The invalidity or unenforceability of
any provision hereof shall in no way affect the validity or enforceability of
any other provisions.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above.

 

VIEWRAY INCORPORATED By:  

 

Name:   D. David Chandler Title:   Chief Financial Officer

Signature Page to Warrant No. 2015-«Warrant No»



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

(To be signed only upon exercise of Warrant)

To: ViewRay Incorporated

The undersigned, the Warrantholder of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                      (                ) shares of Common
Stock of ViewRay Incorporated and (choose one)

             herewith makes payment of              Dollars ($        ) thereof

or

         elects to Net Exercise the Warrant pursuant to Section 1(b)(2) thereof.

The undersigned requests that the certificates or book entry position evidencing
the shares to be acquired pursuant to such exercise be issued in the name of,
and delivered to                                         , whose address is
                                        .

By its signature below the undersigned hereby represents and warrants that it is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant as of the date hereof, including
Section 8 thereof.

 

DATED:  

 

 

(Signature must conform in all respects to name of the Warrantholder as
specified on the face of the Warrant)

 

[            ] Address:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF ASSIGNMENT FORM

FOR VALUE RECEIVED, [            ] (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of ViewRay
Incorporated (the “Company”) covered thereby set forth below, to the following
“Assignee” and, in connection with such transfer, represents and warrants to the
Company that the transfer is in compliance with Section 8 of the Warrant and
applicable federal and state securities laws:

 

NAME OF ASSIGNEE   ADDRESS/FAX NUMBER

 

Number of shares:  

 

      Dated:  

 

    Signature:  

 

      Witness:  

 

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 8
thereof.

 

Signature:  

 

By:  

 

Its:  

 

 

Address:

 

 

 